IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DARREN EADES,                              No. 101 EM 2015

                   Petitioner


             v.


PHILADELPHIA COMMON PLEAS
COURTS,

                   Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 5th day of October, 2015, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to

the extent it seeks mandamus relief, are GRANTED. The court of common pleas is

DIRECTED to dispose of the pending habeas corpus filing within 90 days.